ACCEPTED
                                                                                           01-15-00681-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     10/13/2015 5:34:29 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                          CASE NO. 01-15-00681-CV
                      IN THE FIRST COURT OF APPEALS
                            AT HOUSTON, TEXAS                            FILED IN
                                                                  1st COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                CHI TRUC HOANG                    10/13/2015 5:34:29 PM
                                          Appellant               CHRISTOPHER A. PRINE
                                                                           Clerk

                                              vs.

                  TREVOR GILBERT AND JORJA GILBERT
                                    Appellees

               APPELLANT CHI TRUC HOANG’S
      MOTION FOR EXTENSION OF TIME TO FILE BRIEF


      COME NOW Appellant Chi Truc Hoang (“Hoang”) and files this Motion for

Extension of Time to File Brief and in support thereof show as follows:

                                  INTRODUCTION

      1.     Appellant is Chi Truc Hoang.

      2.     There is no specific deadline to file this motion to extend time. See Tex.

R. App. P. 38.6(d).

                       ARGUMENT AND AUTHORITIES

      3.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief.

      4.     Appellant’s Brief is currently due on October 23, 2015.

      5.     Appellant Hoang requests an additional thirty-three (33) days to file his

brief extending the time until November 25, 2015.
       6.     No extension has been granted to extend the time to file Appellant

Hoang’s brief.

       7.     Appellant Hoang needs additional time to file his brief because his lead

attorney Mynde S. Eisen (“Eisen” has the following conflicts:

              a.     Eisen is lead appellate counsel in Case No. 07-15-00358-CV;
                     Terry T. Blevins v. Vincent Ali a/k/a James Vincent Houston and
                     Martha Houston pending in the Seventh Court of Appeals,
                     Amarillo, Texas. Her brief is due in that case on October 29,
                     2015.

              b.     Eisen is set for trial on November 20, 2015 in Adversary No. 15-
                     3128; Tondi Whitfield vs Harandi Corporation, et al; pending in
                     the United States Bankruptcy Court for the Southern District of
                     Texas. This case is still has on-going discovery and is set for a
                     mediation on October 23, 2015. If the mediation is not successful,
                     counsel will have to complete numerous depositions and
                     discovery and prepare for trial.

              c.     Eisen also has numerous other cases with on-going discovery
                     which have discovery cutoff deadlines in the middle of November
                     and mediation set through the end of November.

       8.     Eisen is a sole practitioner and requests this extension in order to

properly represent her client. Eisen was not trial counsel so she is having to review

all of the issues that occurred at the trial in this case.

       9.     Eisen has emailed Dana LaJune, attorney for Appellants, who has not

yet responded to her any of her two emails to see if he opposes this Motion, so she

is cannot represent whether he opposes this Motion or not.


                                            -2-
      WHEREFORE PREMISES CONSIDERED Appellant Chi Truc Hoang’s

request that this Court grant an extension of time to file his brief until November 25,

2015 and for such other and further relief to which he may be entitled.

                                        Respectfully submitted,

                                        LAW OFFICE OF MYNDE S. EISEN, P.C.


                                        By /s/ Mynde S. Eisen
                                               Mynde S. Eisen
                                               State Bar No. 06503950
                                               P. O. Box 630749
                                               Houston, Texas 77263
                                               (713) 266-2955
                                               (281) 343-1089
                                               wyndeeisen@sbcglobal.net

                                                     and

                                                Gary Cerasuolo
                                                State Bar No. 00789927
                                                Smith & Cerasuolo, LLP
                                                7500 San Felipe, Suite 410
                                                Houston, Texas 77063
                                                (713) 787-0003
                                                (713) 782-6785 (fax)
                                                gary.cerasuolo@sbcglobal.net

                                        ATTORNEYS FOR APPELLANT
                                        CHI TRUC HOANG




                                          -3-
                       CERTIFICATE OF CONFERENCE

     Appellants counsel has attempted to conferred with Dana LaJune, attorney for
Appellees by email, but has had no response to her emails, so no representation can
be made as to whether he opposes or doesn’t oppose the email.




                                         /s/ Mynde S. Eisen
                                         Mynde S. Eisen

                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of this Response has been served
on all parties in interest as listed below by ecf transmission and/or by facsimile and/or
by depositing the same in the U.S. mail, certified mail, return receipt requested on this
13th day of October 2015.

                                                 /s/ Mynde S. Eisen


Dana LeJune
Dana LeJune & Associates
6526 Washington Avenue, Suite 300
Houston, Texas 77007




                                           -4-